UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Ohio Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Ohio Tax Exempt Income Fund The fund's portfolio 2/29/08 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRN Floating Rate Notes FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized XLCA XL Capital Assurance MUNICIPAL BONDS AND NOTES (98.7%)(a) Principal Rating(RAT) amount Value Ohio (92.1%) Akron, G.O. Bonds, FSA, 5s, 12/1/25 Aaa $1,005,000 $975,021 Akron, Wtr. Wks. Rev. Bonds, MBIA 6s, 12/1/12 Aaa 875,000 950,110 5 1/4s, 12/1/17 Aaa 1,285,000 1,346,282 Anthony Wayne Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/2s, 12/1/19 Aaa 1,565,000 1,631,857 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-2, 6s, 6/1/42 BBB 250,000 231,415 Ser. A-2, 5 3/4s, 6/1/34 BBB 4,000,000 3,656,920 Ser. A-3, stepped coupon zero % (6.25s, 12/1/12), 2037 (STP) BBB 1,200,000 836,448 Canal Winchester, Local School Dist. G.O. Bonds, MBIA, zero %, 12/1/33 Aaa 1,180,000 260,898 Cleveland, G.O. Bonds, Ser. A, FGIC, 4 3/4s, 11/15/26 A2 1,790,000 1,647,283 Cleveland, Arpt. Syst. Rev. Bonds, Ser. C, FSA, 5s, 1/1/19 Aaa 1,000,000 1,030,140 Cleveland, Muni. School Dist. G.O. Bonds, FSA, 5s, 12/1/27 Aaa 1,375,000 1,368,070 Cleveland, Parking Fac. Rev. Bonds, FSA, 5 1/4s, 9/15/22 Aaa 2,400,000 2,506,896 Cleveland, State U. Rev. Bonds, FGIC, 5s, 6/1/29 (SEG) A 3,000,000 2,871,120 Cleveland, Urban Renewal Increment Rev. Bonds (Rock & Roll Hall of Fame), 6 3/4s, 3/15/18 BBB-/P 1,150,000 1,152,438 Columbus, City School Dist. G.O. Bonds, FSA, zero %, 12/1/27 Aaa 1,895,000 608,845 Columbus, Swr. Syst. Rev. Bonds, Ser. A, 5s, 6/1/27 Aa2 1,500,000 1,465,455 Cuyahoga Cnty., G.O. Bonds, 5s, 12/1/18 (Prerefunded) Aa1 1,500,000 1,579,065 Cuyahoga Cnty., Rev. Bonds, Ser. A, 6s, 1/1/32 Aa3 1,500,000 1,531,980 Cuyahoga Falls, G.O. Bonds, MBIA, 5s, 12/1/24 Aaa 1,645,000 1,624,684 Delaware Cnty., Cap. Fac. G.O. Bonds, U.S. Govt. Coll., 6 1/4s, 12/1/16 (Prerefunded) Aa1 1,000,000 1,094,560 Dublin, G.O. Bonds, Ser. B, 6.4s, 12/1/14 Aaa 1,300,000 1,446,679 Elyria, OH City School Dist. G.O. Bonds (Classroom Fac. & School Impt.), XLCA, 5s, 12/1/35 A3 1,000,000 930,530 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), 5 5/8s, 8/15/32 A 1,000,000 974,700 Field, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), AMBAC, 5s, 12/1/22 Aaa 1,170,000 1,172,024 Franklin Cnty., G.O. Bonds, 5 3/8s, 12/1/20 Aaa 2,170,000 2,228,373 Franklin Cnty., Rev. Bonds (OCLC Online Computer Library Ctr.), 5s, 4/15/13 A 2,610,000 2,744,232 Franklin Cnty., Dev. Rev. Bonds (American Chemical Society), 5.8s, 10/1/14 A+ 2,000,000 2,076,160 Franklin Cnty., Econ. Dev. Rev. Bonds (Capitol South Cmnty. Urban), 5 3/4s, 6/1/11 BBB-/P 1,000,000 1,013,140 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Svcs.), U.S. Govt. Coll., 7 1/8s, 7/1/29 (Prerefunded) BBB 2,000,000 2,262,060 Greater Cleveland, Regl. Trans. Auth. G.O. Bonds, Ser. A, FSA, 5s, 12/1/25 (FWC) Aaa 2,695,000 2,651,206 Hamilton Cnty., Econ. Dev. Rev. Bonds (King Highland Cmnty. Urban), Ser. A, MBIA, 5s, 6/1/22 Aaa 1,745,000 1,741,353 Hamilton, City School Dist. G.O. Bonds, Ser. A, U.S. Govt. Coll., 5 1/2s, 12/1/24 (Prerefunded) AA 2,000,000 2,118,080 Hillard, School Dist. G.O. Bonds (School Impts.), FGIC, 5 3/4s, 12/1/24 (Prerefunded) Aa2 3,000,000 3,244,530 Huran Cnty., Human Svcs. Rev. Bonds, MBIA, 6.55s, 12/1/20 Aaa 1,800,000 2,111,688 Kings, Local School Dist. G.O. Bonds (School Impt.), MBIA, 5s, 12/1/27 Aaa 750,000 722,603 Lake Ohio, School Dist. G.O. Bonds, FGIC, 5 3/4s, 12/1/21 (Prerefunded) A+ 1,000,000 1,073,650 Lakewood, City School Dist. G.O. Bonds FGIC, zero %, 12/1/17 Aa3 1,190,000 752,627 FSA, zero %, 12/1/16 Aaa 1,250,000 856,725 Lakota, School Dist. Rev. Bonds, AMBAC, 7s, 12/1/10 Aaa 1,000,000 1,102,140 Lorain Cnty., Elderly Hsg. Corp. Multi-Fam. Rev. Bonds (Harr Plaza & Intl.), Ser. A, 6 3/8s, 7/15/19 BBB 1,235,000 1,236,433 Lorain Cnty., Hosp. Rev. Bonds (Catholic Hlth. Care Refurbish & Impt.), Ser. A, 5 1/4s, 10/1/33 AA- 750,000 689,715 Madeira, City School Dist. G.O. Bonds (School Impt.), MBIA, 5s, 12/1/26 (Prerefunded) Aaa 1,620,000 1,751,528 Miami Cnty., Hosp. Fac. Rev. Bonds (Upper Valley Med. Ctr.), 5 1/4s, 5/15/17 A- 1,250,000 1,267,350 Midview, School Dist. COP (School Bldg. Fac.), 5 1/4s, 11/1/17 A 2,535,000 2,622,635 Montgomery Cnty., Rev. Bonds (Catholic Hlth. Initiatives), Ser. A, 5s, 5/1/32 Aa2 1,000,000 911,640 Montgomery Cnty., Hosp. Rev. Bonds (Kettering Med. Ctr.), 6 3/4s, 4/1/22 (Prerefunded) A2 1,500,000 1,628,475 (Grandview Hosp. & Med Ctr.), U.S. Govt. Coll., 5.6s, 12/1/11 (Prerefunded) A 580,000 609,168 Northwestern, School Dist. Rev. Bonds (Wayne & Ashland Cntys. School Impt.), FGIC, 7.2s, 12/1/10 A 660,000 705,144 OH Hsg. Fin. Agcy. Rev. Bonds Ser. B, GNMA Coll., 5s, 3/1/34 Aaa 1,085,000 1,097,673 (Res. Dev.), Ser. A, GNMA Coll., 4.6s, 9/1/28 Aaa 170,000 170,235 (Res. Mtge.), Ser. E, GNMA Coll., FNMA Coll., FHLMC Coll., 4 1/4s, 3/1/15 Aaa 460,000 445,786 (Res. Mtge.), Ser. C, GNMA Coll., FNMA Coll., 4.1s, 3/1/15 Aaa 445,000 431,476 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds Ser. G, GNMA Coll., 7.14s, 3/2/23 Aaa 100,000 99,999 Ser. 85-A, FGIC, FHA Insd., zero %, 1/15/15 A 15,000 7,666 OH State Rev. Bonds (Revitalization), Ser. A, AMBAC, 5s, 4/1/19 Aaa 1,750,000 1,799,070 OH State Air Quality Dev. Auth. FRN (First Energy), Ser. B, AMBAC, 10.24s, 8/1/29 Aaa 2,000,000 2,000,000 OH State Env. Impt. Rev. Bonds (USX Corp.), 5 5/8s, 5/1/29 Baa1 750,000 755,423 OH State Higher Edl. Fac. Mandatory Put Bonds (Kenyon College), 5.05s, 7/1/16 A1 2,000,000 2,095,340 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), 6 1/4s, 10/1/18 AA- 2,000,000 2,286,380 (Case Western Reserve U.), 6s, 10/1/14 AA- 1,000,000 1,118,230 (Oberlin College), 5 1/8s, 10/1/24 Aa2 1,500,000 1,509,690 OH State Higher Edl. Fac. Commn. Rev. Bonds (John Carroll U.), 5 1/2s, 11/15/18 A2 335,000 351,810 (John Carroll U.), 5 1/2s, 11/15/17 A2 420,000 444,536 (Denison U.), 5 1/8s, 11/1/21 (Prerefunded) Aa3 2,270,000 2,442,180 (Oberlin College), 5s, 10/1/33 Aa2 1,000,000 960,920 (Northern U.), 4 3/4s, 5/1/19 A2 2,500,000 2,470,025 OH State Poll. Control Rev. Bonds (Standard Oil Co.), 6 3/4s, 12/1/15 Aa1 3,350,000 3,889,953 OH State U. Rev. Bonds Ser. B, 5 1/4s, 6/1/17 Aa2 2,470,000 2,616,866 Ser. A, 5 1/8s, 12/1/31 Aa2 1,000,000 1,003,050 OH State Wtr. Dev. Auth. Poll. Control Rev. Bonds (Wtr. Quality), Ser. B, zero %, 12/1/14 Aaa 3,500,000 2,681,910 OH State Wtr. Dev. Auth. Solid Waste Disp. Rev. Bonds (Bay Shore Power Co.), Ser. A, 5 7/8s, 9/1/20 BB+/P 1,000,000 977,960 OH U. Gen. Recipients Athens Rev. Bonds, MBIA, 5s, 12/1/25 Aaa 2,265,000 2,220,447 Powell, G.O. Bonds, FGIC, 5 1/2s, 12/1/25 Aa2 1,500,000 1,521,075 Rickenbacker, Port Auth. Rev. Bonds (OASBO Expanded Asset Pooled), Ser. A, 5 3/8s, 1/1/32 A2 2,165,000 2,049,476 River Valley, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), FSA, 5 1/4s, 11/1/23 Aaa 300,000 310,368 Sandusky Cnty., Hosp. Fac. Rev. Bonds (Memorial Hosp.), 5.15s, 1/1/10 BBB- 830,000 829,394 South Western City, School Dist. G.O. Bonds (Franklin & Pickway Cnty.), FSA, 4 3/4s, 12/1/23 Aaa 2,000,000 1,926,820 Summit Cnty., G.O. Bonds, Ser. R, FGIC, 5 1/2s, 12/1/18 Aa2 500,000 542,175 Tallmadge, City School Dist. G.O. Bonds (School Fac.), FSA, 5s, 12/1/26 AAA 1,410,000 1,398,043 Toledo, G.O. Bonds (Macys), Ser. A, MBIA, 6.35s, 12/1/25 Aaa 1,500,000 1,533,735 Toledo, Swr. Syst. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 Aaa 2,925,000 3,258,626 Toledo, Wtr. Wks. Mtge. Rev. Bonds, AMBAC, 6.2s, 11/15/12 Aaa 1,175,000 1,309,020 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa3 1,900,000 1,977,349 Twin Valley, Cmnty. Local School Dist. Rev. Bonds, FGIC, 7.05s, 12/1/11 A 1,000,000 1,087,720 U. of Cincinnati COP (Jefferson Ave. Residence Hall), MBIA, 5 1/8s, 6/1/28 Aaa 1,000,000 989,360 Westerville, G.O. Bonds, AMBAC, 5s, 12/1/26 Aaa 1,320,000 1,265,642 Westerville, City School Dist. Rev. Bonds (School Impt.) 6 1/4s, 12/1/09 Aa3 1,610,000 1,705,521 6 1/4s, 12/1/08 Aa3 1,590,000 1,633,550 Woodridge, School Dist. Rev. Bonds, AMBAC, 6.8s, 12/1/14 Aaa 3,000,000 3,320,940 Zanesville, Hsg. Dev. Corp. Mtge. Rev. Bonds, FHA Insd. 7 3/8s, 10/1/21 (Prerefunded) AAA/P 220,000 271,467 7 3/8s, 10/1/20 (Prerefunded) AAA/P 205,000 252,958 7 3/8s, 10/1/19 (Prerefunded) AAA/P 185,000 228,279 7 3/8s, 10/1/18 (Prerefunded) AAA/P 180,000 222,109 7 3/8s, 10/1/17 (Prerefunded) AAA/P 160,000 197,430 7 3/8s, 10/1/16 (Prerefunded) AAA/P 155,000 191,261 Puerto Rico (6.0%) Children's Trust Fund Tobacco Settlement Rev. Bonds, 5 3/8s, 5/15/33 BBB 580,000 549,712 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. W, 5 1/2s, 7/1/15 A- 1,000,000 1,061,730 Ser. G, 5s, 7/1/33 (Prerefunded) Aaa 195,000 209,375 Ser. G, 5s, 7/1/33 BBB+ 100,000 93,073 Ser. K, 5s, 7/1/13 BBB+ 500,000 519,840 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Ser. N 5 1/2s, 7/1/19 Baa3 1,070,000 1,103,759 5s, 7/1/32 Baa3 2,730,000 2,422,848 Cmnwlth. of PR Hsg. Fin. Corp. Rev. Bonds, Ser. B, GNMA Coll, FNMA Coll, FHLMC Coll., 4.45s, 6/1/27 Aaa 680,000 680,184 Cmnwlth. of PR Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,040,070 Cmnwlth. of PR Muni. Fin. Agcy. G.O. Bonds, Ser. C, 5s, 8/1/10 Baa3 560,000 577,892 Cmnwlth. of PR Sales Tax Fin. Corp. Rev. Bonds, Ser. A, FGIC, zero %, 8/1/41 A1 3,000,000 397,860 Virgin Islands (0.6%) Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/21 (Virgin Islands) Baa3 865,000 TOTAL INVESTMENTS Total investments (cost $140,692,113) (b) FUTURES CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 16 $1,876,500 Jun-08 $41,220 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $1,300,000 (E) 5/15/28 USD-SIFMA Municipal Swap Index 3.664% $(32,955) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Lehman Brothers Special Financing, Inc. $2,000,000 (F) 4/15/08 - 4.09% minus $(298,959) Municipal Market Data index AAA municipal yields 10 Year rate Citibank, N.A. 1,250,000 (F) 5/19/08 - 4.121% minus (170,704) Municipal Market Data Index AAA municipal yields 20 Year rate 1,250,000 (F) 5/15/08 - 4.121% minus (170,704) Municipal Market Data Index AAA municipal yields 20 Year rate 1,250,000 (F) 5/14/08 - 4.121% minus (170,704) Municipal Market Data Index AAA municipal yields 20 Year rate Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $144,258,414 . (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 29, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 29, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $140,692,113, resulting in gross unrealized appreciation and depreciation of $4,835,107 and $3,118,134, respectively, or net unrealized appreciation of $1,716,973. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 29, 2008. (FWC) Forward commitments, in part or in entirety. At February 29, 2008, liquid assets totaling $5,489,132 have been designated as collateral for open forward commitments, swap contracts, and futures contracts. The rates shown on Mandatory Put Bonds and FRN's are the current interest rates at February 29, 2008. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): Local government 35.2% Education The fund had the following insurance concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): FSA 10.6% MBIA AMBAC Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Ohio Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
